                      Case 5:18-cv-01125-SP Document 163 Filed 01/07/20 Page 1 of 4 Page ID #:5248



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Carmen M. Aguado (SBN 291941)
                           E-mail: caguado@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600      Fax: 213.236.2700
                       5
                           Attorneys for Defendants
                       6   THE GEO GROUP, INC., CITY OF ADELANTO,
                           CAMPOS, and DIAZ
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                           MARTINEZ; ISAAC ANTONIO
                      12   LOPEZ CASTILLO; JOSUE                       DEFENDANTS’ OPPOSITION TO
                           VLADIMIR CORTEZ DIAZ; JOSUE                 PLAINTIFFS’ MOTION IN LIMINE
                      13   MATEO LEMUS CAMPOS;                         1 TO EXCLUDE EVIDENCE OF
                           MARVIN JOSUE GRANDE                         PLAINTIFF MARTINEZ’S
                      14   RODRIGUEZ; ALEXANDER                        FELONY CONVICTIONS
                           ANTONIO BURGOS MEJIA; LUIS
                      15   PEÑA GARCIA; JULIO CESAR                    Pretrial Conference
                           BARAHONA CORNEJO, as                        Date:      January 21, 2020
                      16   individuals,                                Time:      10:00 a.m.
                                                                       Ctrm:      3
                      17                           Plaintiffs,
                                                                       Trial date: February 3, 2020
                      18   v.                                          Time:       9:00 a.m.
                      19   THE GEO GROUP, Inc., a Florida              Magistrate
                           corporation; the CITY OF                    Judge:           Honorable Sheri Pym
                      20   ADELANTO, a municipal entity; GEO
                           LIEUTENANT DIAZ, sued in her
                      21   individual capacity; GEO
                           SERGEANT CAMPOS, sued in his
                      22   individual capacity; SARAH JONES,
                           sued in her individual capacity; THE
                      23   UNITED STATES OF AMERICA;
                           CORRECT CARE SOLUTIONS,
                      24   INC.; and DOES 1-10, individuals,
                      25                           Defendants.
                      26
                      27            Defendants THE GEO GROUP, INC., CITY OF ADELANTO, CAMPOS,
                      28   and DIAZ hereby oppose Plaintiffs’ Motion in Limine to exclude evidence of
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                               5:18-CV-01125-SP
                           SD #4817-9736-2864 v1                     -1-
  ATTO RNEY S AT LAW                                                                      DEFTS’ OPPO TO PL-MIL-1
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 163 Filed 01/07/20 Page 2 of 4 Page ID #:5249



                       1   Plaintiff Rivera Martinez’s felony convictions. While the underlying nature of the
                       2   convictions are not admissible in federal court absent Plaintiffs opening the door to
                       3   those facts, the fact that Plaintiff Martinez is a convicted felon is relevant for
                       4   impeachment and it goes to his credibility.
                       5                                        ARGUMENT
                       6   I.       FELONY CONVICTIONS ARE ADMISSIBLE FOR
                       7            IMPEACHMENT.
                       8            Under Federal Rule 609(a)(1)(A), evidence of a conviction for a crime
                       9   punishable for more than one year must be admitted, subject to Rule 403, in a civil
                      10   case in which the witness is not a defendant – which Plaintiffs acknowledge but,
                      11   nevertheless, argue Plaintiff Martinez’s convictions should be excluded. However,
                      12   the factors Plaintiff cites in determining whether the crime is admissible go to
                      13   whether the nature of the crime should be admitted, and they derive from criminal
                      14   cases in which the defendant’s liberty is at stake. (See Pl’s Mot’n [Doc. 148] at 6-7,
                      15   citing inter alia, United States v. Hursh, 217 F.3d 761, 768 (9th Cir. 2000).)
                      16   Defendants have already agreed to exclude any reference to the nature of Plaintiff
                      17   Martinez’s underlying convictions for sexual assault/rape and theft.
                      18            Moreover, Rule 608(b) permits any questions on cross-examination that
                      19   relate to specific instances of misconduct in the witness’s past, including but not
                      20   limited to serious allegations like theft, so long as the evidence of misconduct is
                      21   probative of the witness’s character for truthfulness or untruthfulness, not offered to
                      22   prove propensity, and not offered to prove that the person acted in accordance with
                      23   that character trait on a particular date and time. Here, Defendants have agreed to
                      24   elicit sanitized testimony related to Plaintiff Martinez’s convictions for purposes of
                      25   impeachment and credibility only.
                      26            Additionally, while Plaintiff Martinez argues his convictions are over 10
                      27   years old, he admits that his seven year sentence ended less than 10 years ago
                      28   (2013), which “put[s] these convictions within the ambit of Rule 609(a).” (Pl’s
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                  5:18-CV-01125-SP
                           SD #4817-9736-2864 v1                      -2-
  ATTO RNEY S AT LAW                                                                         DEFTS’ OPPO TO PL-MIL-1
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 163 Filed 01/07/20 Page 3 of 4 Page ID #:5250



                       1   Mot’n [Doc. 148] at 1, 4.)
                       2            Plaintiffs also argue that Defendants Diaz and Campos had no knowledge of
                       3   his felony convictions at the time of the incident. (Pl’s Mot’n [Doc. 148] at 6.) But
                       4   this is not an officer-involved shooting case in which the fact of the suspect’s
                       5   dangerousness is offered to justify the use of force. Defendants do not contend that
                       6   Lt. Diaz or Sgt. Campos knew of Martinez’s felony convictions. But they are not
                       7   offered to show Plaintiff Martinez is dangerous; instead, the bare fact of his felony
                       8   conviction alone would be used to impeach his credibility on cross-examination.
                       9            Plaintiff Martinez contends that crimes of violence are more prejudicial and
                      10   less probative of veracity. (Pl’s Mot’n [Doc. 148] at 7.) But, again, Defendants do
                      11   not seek to introduce the fact that Plaintiff was convicted specifically of sexual
                      12   assault/rape or theft. Instead, as mentioned above, Defendants merely seek to elicit
                      13   testimony that Plaintiff Martinez has two felony convictions.
                      14            Finally, Plaintiff Martinez contends that if his felonies are introduced, he will
                      15   need to present evidence that he maintains his innocence. (Pl’s Mot’n [Doc. 148] at
                      16   8.) However, whether or not Plaintiff Martinez was innocent of the crimes of
                      17   sexual assault and theft has already been determined by a court or jury, which is
                      18   why he was convicted of these crimes. Thus, it is completely unnecessary to present
                      19   evidence of Plaintiff Martinez’s opinion regarding his innocence. Even if this
                      20   Court were to permit Plaintiff Martinez to offer the opinion that he was innocent,
                      21   this single statement would consume a negligible amount of time at trial.
                      22   ///
                      23   ///
                      24   ///
                      25   ///
                      26   ///
                      27   ///
                      28   ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                   5:18-CV-01125-SP
                           SD #4817-9736-2864 v1                       -3-
  ATTO RNEY S AT LAW                                                                          DEFTS’ OPPO TO PL-MIL-1
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 163 Filed 01/07/20 Page 4 of 4 Page ID #:5251



                       1   II.      CONCLUSION.
                       2            For the reasons cited above, Plaintiffs’ motion should be denied and
                       3   Defendants should be permitted to elicit testimony regarding the fact that Plaintiff
                       4   Martinez has been convicted of two felonies to impeach his credibility.
                       5
                       6   Dated: January 7, 2020                  BURKE, WILLIAMS & SORENSEN, LLP
                       7
                       8                                           By: /s/ Susan E. Coleman
                                                                       Susan E. Coleman
                       9                                               Carmen M. Aguado
                      10                                           Attorneys for Defendants
                                                                   THE GEO GROUP, INC., CITY OF
                      11                                           ADELANTO, CAMPOS, and DIAZ
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                5:18-CV-01125-SP
                           SD #4817-9736-2864 v1                     -4-
  ATTO RNEY S AT LAW                                                                       DEFTS’ OPPO TO PL-MIL-1
     LOS A NG EL ES
